United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                               ________________

                                  No. 10-1292
                               ________________

United States of America,                *
                                         *
              Appellee,                  *
                                         *      Appeal from the United States
      v.                                 *      District Court for the
                                         *      Western District of Missouri.
Luz Barron,                              *
                                         *             [UNPUBLISHED]
              Appellant.                 *

                               ________________

                               Submitted: November 15, 2010
                                   Filed: November 29, 2010
                               ________________

Before WOLLMAN, HANSEN, and SHEPHERD, Circuit Judges.
                      ________________

PER CURIAM.

      A jury found Luz Barron guilty of conspiring to distribute 50 grams or more of
a substance containing methamphetamine in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(B), and 846. The district court1 sentenced Barron to 151 months'
imprisonment. Barron appeals her sentence, arguing that the district court erred in
calculating her offense level because there was insufficient evidence to support the



      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
district court's drug quantity finding and that the district court should have adjusted
her offense level downward for acceptance of responsibility. We affirm.

       Barron first argues that there was insufficient evidence to support the district
court's finding that Barron was responsible for distributing nearly 14 kilograms of
methamphetamine, which finding resulted in an offense level of 34 (after a reduction
of two levels pursuant to United States Sentencing Guidelines (USSG) §
2D1.1(b)(11)). Barron did not make this argument to the district court, so we review
the district court's finding for plain error. See United States v. Hodge, 594 F.3d 614,
619 (8th Cir.), cert. denied, 130 S. Ct. 3401 (2010); Fed. R. Crim. P. 52(b) ("A plain
error that affects substantial rights may be considered even though it was not brought
to the court's attention."). Barron bears the burden to show that she is entitled to relief
from a plain error. Hodge, 594 F.3d at 619.

        Our review of the record yields no error, much less plain error.2 After arresting
Barron for the current offense, law enforcement read Barron her rights and obtained
an admission from her that she had distributed 10 to 12 pounds of methamphetamine
per year for over 3 years. A long-time-customer-turned-confidential-informant
testified at trial that he purchased a quarter pound of methamphetamine from Barron
as often as he had sufficient money, and the Government introduced testimony that
the informant's purchases were as often as weekly for a period of years. The
Government conducted surveillance on two such sales—the first for five ounces and
the second for eight ounces—and introduced evidence of the sales at trial. The district
court was entitled to credit this evidence. Further, the presentence investigation report
(PSR) detailed all of this conduct, yet Barron did not object to any factual allegation
in the PSR. For sentencing purposes, the district court may accept as true any fact
contained in the PSR and not objected to by the defendant. United States v. Razo-

      2
      Because we find the district court committed no error, we pass by the
Government's argument that any error in the quantity determination was waived as
opposed to forfeited.

                                           -2-
Guerra, 534 F.3d 970, 975 (8th Cir. 2008) (citing Fed. R. Crim. P. 32(i)(3)(A)).
USSG § 2D1.1(c)(2) assigns an offense level of 36 to the distribution of between 5
and 15 kilograms of methamphetamine. The record amply supports the district court's
finding that Barron was responsible for an amount within that range.

      Barron also argues that the district court should have granted her an acceptance
of responsibility adjustment under USSG § 3E1.1. "A district court's factual
determination about whether the defendant accepted responsibility is entitled to great
deference, and we will reverse it only if it is so clearly erroneous as to be without
foundation." United States v. Spurlock, 495 F.3d 1011, 1014 (8th Cir.), cert. denied,
552 U.S. 1054 (2007). The burden to show acceptance of responsibility for
sentencing purposes was upon the defendant, and she was required to "clearly
demonstrate" such acceptance. Id.

       Barron's only support for her entitlement to the acceptance of responsibility
adjustment is that she made a confession upon being arrested and another statement
after being convicted by the jury. Yet, Barron put the Government to its burden at
trial and did not go to trial merely to advance a legal argument. See id. at 1015.
(noting that "even a defendant who pleads guilty is not entitled to the downward
adjustment as a matter of right so neither is a defendant who goes to trial to preserve
issues that do not relate to factual guilt") (internal citation omitted). Further, the
sentencing record reflects that Barron went to trial due to pressure from her family
who believed that they had purchased favorable treatment for Barron from an
unnamed person who allegedly had influence with federal authorities. The district
court relied on that fact in rejecting Barron's request to apply the downward
adjustment for acceptance of responsibility. Apart from the opprobrious and illegal
nature of such conduct, it evidenced a positive desire to avoid responsibility for her
crime. The district court's holding that Barron failed to meet her burden to show
acceptance of responsibility enjoys a strong foundation in the record.



                                         -3-
Accordingly, the judgment of the district court is affirmed.
                     _____________________




                                  -4-